Citation Nr: 1810326	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-28 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for left 3rd metatarsal stress fracture, resolved (hereinafter left foot disability).

2.  Entitlement to an initial compensable rating for tension headaches (also claimed as migraine headaches) prior to April 20, 2016.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran & her Daughter


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to August 1990.

These matters come before the Board of Veterans' Appeals (Board) from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2015, the Veteran and her daughter testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.

In September 2016, the Board remanded the claims for further development.

In an October 2016 rating decision, the disability rating for the Veteran's headaches was increased to 50 percent effective April 20, 2016.  50 percent is the maximum schedular rating available.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).  The issue of an extraschedular rating has not been raised in this case.  Thus, the appeal has been satisfied as of April 20, 2016.  As the Veteran's headaches have not been assigned the maximum rating for the period prior to April 20, 2016, that portion of the Veteran's claim for an increased rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (2009).

The issue of entitlement to an initial compensable rating for tension headaches (also claimed as migraine headaches) prior to April 20, 2016 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Symptomatology being caused by the Veteran's service-connected left foot disability has not been demonstrated at any time during the appeal period.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-connected left 3rd metatarsal stress fracture, resolved are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5299-5283 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor her representative has raised issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999)

Disability of the musculoskeletal system is primarily the inability, due to damage      or inflammation in parts of the system, to perform normal working movements of    the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Diagnostic Codes 5276-5284 can be used to evaluate disabilities of the feet.  Other diagnostic codes pertaining to the feet include flatfoot (5276), weak foot (5277), claw foot (5278), metatarsalgia (5279), hallux valgus (5280 & 5281), hammer toe (5282), malunion of or nonunion of the tarsal or metatarsal bones (5283) and other foot injuries (5284).  38 C.F.R. § 4.71a.
  
The Veteran's left foot disability is rated under Diagnostic Code 5299-5283.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.

Under Diagnostic Code 5283, a 10 percent rating is warranted for moderate disability, a 20 percent rating is warranted for moderately severe disability, and a 30 percent rating is warranted for severe disability.  With actual loss of use of the foot, a 40 percent rating will be assigned.

The words "slight", "moderate", "severe", "marked" and "pronounced" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2017).
 
The Veteran filed a claim for service connection in July 2012.  She underwent a VA examination in July 2013.  A resolved left 3rd metatarsal stress fracture originating in February 1985 was noted.  The Veteran denied discomfort since the treatment for the left foot stress fracture in service.  It was noted most of her symptomatology was felt in the right foot.  X-ray of the left foot was normal.  There was no malunion or nonunion of tarsal or metatarsal bones.  Inversion was to 30 degrees and eversion was to 20 degrees without objective evidence of painful motion.  Range of motion of the foot, ankle and toe remained normal without evidence of painful motion after repetitive use.  It was not noted that the left foot condition impacted her ability to work.

In the August 2013 rating decision, the RO granted a noncompensable rating absent a finding of moderate symptoms associated with the Veteran's left foot disability.

At her February 2015 hearing before the Board, the Veteran indicated pain and swelling in her foot and ankle.  She indicated the pain was constant.  She was wearing slippers at the hearing and explained she wore them even to work because anything tight on her foot would make it swell.

In a July 2015 VA treatment record, the Veteran reported her left ankle was swollen and painful which started when she went on a cruise in June.  She also reported at times having sharp pain in the sole of her left foot.  She denied injury.  

In September 2016, the Board remanded the claim for an additional VA examination.

In a November 2016 correspondence, the Veteran indicated she currently had a lot of swelling in her left foot which made it hard for her to do her daily activities.  She indicated that some days she was unable to put on shoes or walk for long periods of time.  She noted popping sensations in the foot and stated she was unable to make sudden movements.

In a March 2017 VA treatment record, the Veteran presented with bilateral ankle pain, right worse than left.  Swelling was noted bilaterally.  It was noted she would benefit from custom foot insoles.

A May 2017 x-ray of the left foot showed an old healed avulsion fracture involving Achilles aspect of calcaneus.  There was no evidence of acute fracture or dislocation.  Private treatment records noted that her gait was normal.

At an May 2017 VA examination, the Veteran reported pain as sometimes dull and sometimes sharp in her foot and that it might swell daily lasting 5 to 6 hours.  She described flare-ups with 10/10 intensity in pain 2 to 3 times a week lasting 1 to 2 days.  She indicated only being able to wear flat shoes and that wearing anything else caused her foot to hurt.  She reported taking meloxicam.  It was noted she had not seen a podiatrist and that inserts did not help.  She noted after walking or standing she has to elevate her feet.  Pain was noted on examination however no functional loss to the left or right lower extremity was attributable to the claimed condition.  The examiner noted the Veteran had no difficulty getting up from her chair or on or off the examination table.  She was able to heel, toe and tandem walk without difficulty.  The examiner was asked to explain which of the Veteran's symptoms were attributable to her healed stress fracture.  He reported there were no objective clinical examination findings attributable to the left 3rd metatarsal resolved stress fracture, to include tenderness to palpation in the region of the resolved stress fracture or range of motion pain in the toe.

Although the Veteran has symptomatology of pain and swelling in her left foot, the evidence does not support a finding that this is due to her service-connected resolved stress fracture.  The Veteran is certainly competent to report sensory or observed symptoms, and her statements in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, however, a lay person is not competent to diagnose most medical disorders or render an opinion as to the cause or etiology of any current disorder because he or she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, the Veteran as a lay person has not been shown to be capable of making medical conclusions.  Given this, her statements regarding whether her symptoms are caused by or related to the resolved stress fracture are less probative than the findings of the competent VA health care specialists discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Because the pain and swelling the Veteran experiences in her left foot has not been shown to be related to the service-connected left 3rd metatarsal healed stress fracture, the Board can find no basis on which to assign a compensable rating under the Rating Schedule; symptomatology due to the resolved stress fracture has not been demonstrated.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of evidence is against the claim, that doctrine does not apply and the claim must be denied.  See 38 U.S.C. § 5107(b) (2012); Gilbert, 1 Vet. App. at 55.


ORDER

An initial compensable rating for left 3rd metatarsal stress fracture, resolved is denied.


REMAND

Unfortunately, another remand is required as to the claim for an initial compensable rating for headaches (also claimed as migraine headaches) prior to April 20, 2016.

Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (2012); 38 C.F.R. § 3.159(c), (d) (2017).

Effective April 20, 2016, the Veteran is in receipt of the maximum available schedular rating for her service-connected headaches.  The rating for the period prior to April 20, 2016 is still on appeal.  

At her October 2016 VA examination, the Veteran mentioned treatment for headaches, to include the prescription of medication, at two treatment providers: Cape Fear Family and Womack Army Medical Center (WAMC) Robinson Clinic.  Records of such treatment do not appear in the claims file and may be relevant to determining the frequency and severity of the Veteran's headaches prior to April 20, 2016.

As VA is on notice of potentially relevant treatment records, the claim must be remanded.  38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to her headache disability.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  The Veteran should specifically be asked to provide authorization for VA to obtain records dated between July 11, 2012 and April 20, 2016 from the Womack Army Medical Center (WAMC) Robinson Clinic at Fort Bragg, North Carolina and Cape Fear Family.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought is not granted to the fullest extent, provide the Veteran and her representative with a supplemental statement of the case and an opportunity to respond before returning the matter to the Board for further adjudication, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


